DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-20 of the Amendment and Response to Office Action (“Amendment/Response”) of 28 October 2021.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-18 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter, that is, subject matter not falling within at least one of the four statutory classes of 35 USC 101.
Claims 12-18 fall outside of the four statutory classes because they claim signals per se. For example, claim 12 recites “a computer program product comprising a computer readable storage medium.” Per the Patent and Trademark Office Notice of 27 December 2016, regarding “subject matter eligibility of computer readable media” (1351 OG 212), it has been determined that “the broadest reasonable interpretation of a claim drawn to a computer readable medium In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.” The Notice also states that “the USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation ‘non-human’ to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).” Due to the absence of the term “non-transitory” from claim 12, the broadest reasonable interpretation of claim 12 covers 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 9-12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2015/0073873 A1 to Williams et al. (“Williams”) in view of U.S. Pat. App. Pub. No. 2015/0339604 A1 to Alikhan et al. (“Alikhan”), and further in view of Çelik, Özer. "A research on machine learning methods and its applications." Journal of Educational Technology and Online Learning 1.3 (2018): 25-40. (“Çelik”).
egarding claim 1, Williams teaches the following limitations:
“A computer-implemented method comprising: generating, for each one of multiple target entities within an enterprise, one or more impact functions pertaining to entity-specific impacts of at least one regulation on one or more impact factors.” Williams teaches, in its abstract, “Embodiments of the invention relate to systems, methods, and computer program products.” Williams teaches, in para. [0045], “embodiments herein disclosed provide for identifying probable impacted business parameters, such as business applications, business teams/organizations or the like, at the onset of a business change-event, such as a business project, initiation of product/service offering or the like. A predefined statistical model is implemented to analyze historical data and architecture blueprints to determine probable impacted business parameters.” Williams teaches, in para. [0045], “embodiments provide for grading or otherwise categorizing the likelihood of impact of the business parameters.” The system implementing predefined statistical models for business teams in Williams reads on the claimed “computer-implemented method comprising: generating, for each one of multiple target entities within an enterprise, one or more impact functions.” The predefined statistical models being related to probable impacted business teams in Williams reads on the claimed “impact functions pertaining to entity-specific impacts.” The impacts on business teams stemming from business change-events in Williams reads on the claimed “impacts of at least one regulation on one or more impact factors.”
“Wherein the method is carried out by at least one computing device.” In para. [0044], Williams teaches a computer that reads on the claimed “computing device.” The apparatus shown in FIG. 1, and described in para. [0048], of Williams, also reads on the claimed “computing device.”

“Producing weighted impact functions by applying, to the generated impact functions, weights determined by the multiple target entities.” As explained above, Williams teaches predefined statistical models that read on the claimed “impact functions,” and business teams that read on the claimed “multiple target entities.” Alikhan teaches, in para. [0060], “The impact values can be elicited either as weights indicating the percentage of the overall gap in a target metric attributable to a particular risk factor, or as values elicited in the same units as the target metric.” Alikhan teaches, in para. [0062], “For new initiatives, the structured data collected for completed or on-going projects is used to train predictive models to differentiate between initiatives and instances of risk occurrence based on initiative descriptors. Details of these models are discussed in the next section.” Alikhan teaches, in para. [0066], “The output of the predictive model includes those deal descriptors that are most explanative of any given risk factor, thereby providing insight as to which initiative characteristics are important for predicting risks.” Alikhan teaches, in para. [0067], “There are several techniques for addressing classification problems, such as decision-tree classifier, nearest-neighbor classifier, Bayesian classifier, Artificial Neural Networks, support vector machines and regression-based classification.” Alikhan teaches, in para. [0104], “Regression methods updated with expert-specified weights to link performance factors to financial performance.” Çelik teaches, in Sec. 2.4.1, “Artificial neural network is a data processing system which is developed based on the biological neural networks in the human brain to function like human brain neural networks (Kocadayı, Erkaymaz, ve Uzun, 2017). Neurons (process elements) are the basics of artificial neural networks. Neurons 1, x2, …, xn): It is the layer created by the user with the samples in the data set. Weight (w1, w2, ... , wn): It shows how much of the input data would reach the output. For example; w1 weight shows how much the x1 input would affect the output. The values of the weights can be changeable, which doesn’t mean that the inputs are important or unimportant.” The use of ANNs and weights of Alikhan for predictive modeling, wherein the ANNs involve applying weights to inputs as in Çelik, reads on the claimed “producing weighted impact functions by applying, to the generated impact functions, weights.” The specifying of weights by experts in Alikhan reads on the claimed “weights determined by the multiple target entities.”
“Calculating a combined enterprise impact attributed to the at least one regulation by combining the weighted impact functions via one or more machine learning algorithms, wherein calculating the combined enterprise impact via one or more machine learning algorithms comprises implementing at least one neural model comprising 
    PNG
    media_image1.png
    10
    226
    media_image1.png
    Greyscale
, wherein fi(x) defines a negative impact associated with target entity i, xi represents a set of decision variables of target entity i, k corresponds to financial components and non-financial components, and w refers to non-negative weights.” Williams teaches, in para. [0082], “Based on inputted level-of-impact parameters 1010 and historical change-event data, estimated level-of-impact summary data 1080 results. The summary data may include total effort 1090, defined in terms of man-hours; total cost 1100, defined in terms of dollars; estimated duration of the change-event 1110, defined in terms of days or the like, and any other estimated level-of-impact data.” The determining of summary data for business change events in Williams reads on the claimed “calculating a combined enterprise impact attributed to the at least 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
” and “Inputs and weight values are multiplied. The calculated values are added to each other.” The use of the summation function in Çelik reads on the claimed “combining the weighted impact functions via one or more machine learning algorithms, wherein calculating the combined enterprise impact via one or more machine learning algorithms comprises implementing at least one neural model comprising 
    PNG
    media_image1.png
    10
    226
    media_image1.png
    Greyscale
.” The impacts on the business teams in Williams read on the claimed “wherein fi(x) defines a negative impact associated with target entity i,” and statistical model parameters in Williams read on the claimed “xi represents a set of decision variables of target entity i” and “k corresponds to financial components and non-financial components.” The weights in Çelik read on the claimed “w refers to non-negative weights.”
“Determining a single collaborative enterprise policy for complying with the at least one regulation based at least in part on the combined enterprise impact.” Alikhan teaches, in para. [0115], “The model may comprise linking at least one of the mitigation actions to at least one of the negative performance factors. The positive performance factors may comprise mitigation actions which may be used to at least partially offset the negative performance factors in regard to financial impact of the negative performance factors on the business initiative. The mitigation actions may be prioritized based, at least partially, upon to financial impact of the mitigation actions on the business initiative.” Determining, for a business initiative, a mitigation action for offsetting multiple negative performance 
“Outputting the collaborative enterprise policy to the multiple target entities within the enterprise.” Alikhan teaches, in para. [0116], “providing the modeled performance factors in a report to a user, where the report identifies the negative performance factors, and identifies the positive performance factors which may be used to at least partially offset the negative performance factors.” Providing reports to users about performance factors in Alikhan reads on the claimed “outputting the collaborative enterprise policy to the multiple target entities within the enterprise.”
“Automatically training at least a portion of the one or more machine learning algorithms based at least in part on the collaborative enterprise policy, wherein said training comprises updating at least a portion of the non-negative weights.” As explained above, Alikhan and Çelik teach neural network elements that read on the claimed “machine learning algorithms,” Alikhan teaches mitigation actions of positive performance factors that read on the claimed “collaborative enterprise policy,” and Çelik teaches weights that read on the claimed “non-negative weights.” Alikhan also teaches, in its abstract, “A method including, for a set of historical and/or ongoing business initiatives, determining key negative and positive performance factors by a computer from a structured taxonomy of negative and positive performance factors stored in a memory; modeling at least one of the performance factors for the ongoing business initiative or a new business initiative at at least one level of the hierarchical taxonomy.” The process of new or existing business initiatives becoming ongoing or historical business initiatives for future cycles of the process, in Alikhan, reads on the claimed 
Alikhan describes, in its abstract, “management of a business initiative” and “modeling,” similar to the claimed invention and to Williams. Çelik describes, in its abstract, “Machine Learning Methods” and “Applications,” similar to the claimed invention and to Williams. Further, both Alikhan and Çelik teach the involvement of artificial neural networks in their processes (see, e.g., Alikhan at para. [0067] and Çelik at Sec. 2.4.1), similar to the claimed invention and to each other. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the predefined statistical models of Williams, to include use of the artificial neural networks and other machine learning-related aspects of Alikhan and Çelik, for purposes of orienting relevant business processes towards a more fact-based and analytics-driven approach, as taught by Alikhan (see para. [0046]); and for the ability to create models which can train themselves to improve, perceive the complex patterns, and find solutions to the new problems by using previous data, as taught by Çelik (see Sec. 2.1).
Regarding claim 4, the combination of Williams, Alikhan, and Çelik teaches the following limitations:
“The computer-implemented method of claim 1, wherein said generating the impact functions comprises implementing one or more support vector machines.” As explained above, Williams teaches elements that read on the claimed “generating the impact functions.” Alikhan teaches the use of “support vector machines” (see para. [0067]), as does Çelik (see Sec. 2.4.3). The rationales for combining the teachings of Williams, Alikhan, and Çelik from the rejection of claim 1 also apply to this rejection of claim 4.
Regarding claim 5, the combination of Williams, Alikhan, and Çelik teaches the following limitations:
“The computer-implemented method of claim 1, wherein said generating the impact functions comprises implementing one or more naive Bayes classifiers.” As explained above, Williams teaches elements that read on the claimed “generating the impact functions.” Alikhan teaches the use of “Bayesian classifier” (see para. [0067]), and Çelik teaches the use of “Naïve Bayes classification” (see Sec. 2.4.4). The rationales for combining the teachings of Williams, Alikhan, and Çelik from the rejection of claim 1 also apply to this rejection of claim 5.
Regarding claim 9, the combination of Williams, Alikhan, and Çelik teaches the following limitations:
“The computer-implemented method of claim 1, wherein the one or more impact factors comprise one or more financial impact factors.” Williams teaches, in its abstract, “embodiments provide for determining the level-of-impact, in terms of hours and financials and/or the priority of the probable impacted business parameters.” The data related to financials in Williams reads on the claimed “financial impact factors.”

“The computer-implemented method of claim 1, wherein the one or more impact factors comprise one or more non-financial impact factors.” Williams teaches, in its abstract, “embodiments provide for determining the level-of-impact, in terms of hours and financials and/or the priority of the probable impacted business parameters.” The data related to hours in Williams reads on the claimed “non-financial impact factors.” See also para. [0057] of Williams for other “non-financial impact factors,” such as training impacted, applications impacted, infrastructure impacted, and the like.
Regarding claim 11, the combination of Williams, Alikhan, and Çelik teaches the following limitations:
“The computer-implemented method of claim 1, wherein the multiple target entities comprise two or more of (i) one or more audit-related entities, (ii) one or more finance-related entities, (iii) one or more operations-related entities, (iv) one or more security-related entities, (v) one or more legal-related entities, and (vi) one or more sales and marketing-related entities.” Williams teaches in para. [0052], “The applicable business change-event criteria 260 may include, but is not limited to, impacted business channels, impacted products and the like. In one example, in which the business entity is a financial institution, the impacted business channels may include banking centers, Automated Teller Machines (ATMs), online banking and the like and the impacted products may include checking accounts, savings accounts, Individual Retirement Accounts (IRAs), Certificates of Deposit (CDs), credit accounts/cards and the like. In certain embodiments, the business change event criteria 260 may be expandable bases on business entity needs and the like. While in most embodiments of the 
Regarding claim 12, while the claim is of different scope relative to claim 1, the claim recites limitations similar to the limitations recited by claim 1. As such, the rationales applied in the rejection of claim 1 under 35 USC 103, based on the combination of Williams, Alikhan, and Çelik, also apply to this rejection of claim 12. Further, any limitations of claim 12 that are not recited by claim 1 are taught by the combination of Williams, Alikhan, and Çelik, including the claimed: “computer program product” (see Williams, para. [0039]), “computer readable storage medium” (see id., para. [0040]), and “program instructions” (see id., para. [0041]).
Regarding claims 15 and 16, while the claims are of different scope relative to claims 4 and 5, the claims recite limitations similar to the limitations recited by claims 4 and 5. As such, the rejection rationales applied to reject claims 4 and 5 under 35 USC 103, in view of the combination of Williams, Alikhan, and Çelik, also apply to this rejection of claims 14 and 15.
Regarding claim 19, while the claim is of different scope relative to claim 1, the claim recites limitations similar to the limitations recited by claim 1. As such, the rationales applied in the rejection of claim 1 under 35 USC 103, based on the combination of Williams, Alikhan, and Çelik, also apply to this rejection of claim 19. Further, any limitations of claim 19 that are not recited by claim 1 are taught by the combination of Williams, Alikhan, and Çelik, including the claimed: “system” (see Williams, para. [004]), “memory” (see id., para. [0043]), and “processor” (see id., para. [0044])
Regarding claim 20, Williams teaches the following limitations:
“A computer-implemented method comprising: generating, for each one of multiple substantive departments within an enterprise, one or more impact functions pertaining to (i) one or more financial impact factors in connection with at least one regulation and (ii) one or more non-financial impact factors in connection with the at least one regulation.” Williams teaches, in its abstract, “Embodiments of the invention relate to systems, methods, and computer program products” and “embodiments provide for determining the level-of-impact, in terms of hours and financials.” Williams teaches, in para. [0045], “embodiments herein disclosed provide for identifying probable impacted business parameters, such as business applications, business teams/organizations or the like, at the onset of a business change-event, such as a business project, initiation of product/service offering or the like. A predefined statistical model is implemented to analyze historical data and architecture blueprints to determine probable impacted business parameters.” Williams teaches, in para. [0045], “embodiments provide for grading or otherwise categorizing the likelihood of impact of the business parameters.” The system implementing predefined statistical models for business teams in Williams reads on the claimed “computer-implemented method comprising: generating, for each one of multiple substantive departments within an enterprise, one or more impact functions.” The determining of impacts of business change-events on financials and hours in Williams reads on the claimed “impact functions pertaining to (i) one or more financial impact factors in connection with at least one regulation and (ii) one or more non-financial impact factors in connection with the at least one regulation.”
“Wherein the method is carried out by at least one computing device.” In para. [0044], Williams teaches a computer that reads on the claimed “computing 
Alikhan and Çelik teach limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Williams:
“Producing weighted impact functions by applying, to the generated impact functions, weights determined by the multiple substantive departments within the enterprise.” As explained above, Williams teaches predefined statistical models that read on the claimed “impact functions,” and business teams that read on the claimed “multiple substantive departments within the enterprise.” Alikhan teaches, in para. [0062], “For new initiatives, the structured data collected for completed or on-going projects is used to train predictive models to differentiate between initiatives and instances of risk occurrence based on initiative descriptors. Details of these models are discussed in the next section.” Alikhan teaches, in para. [0066], “The output of the predictive model includes those deal descriptors that are most explanative of any given risk factor, thereby providing insight as to which initiative characteristics are important for predicting risks.” Alikhan teaches, in para. [0067], “There are several techniques for addressing classification problems, such as decision-tree classifier, nearest-neighbor classifier, Bayesian classifier, Artificial Neural Networks, support vector machines and regression-based classification.” Alikhan teaches, in para. [0104], “Regression methods updated with expert-specified weights to link performance factors to financial performance.” Çelik teaches, in Sec. 2.4.1, “Artificial neural network is a data processing system which is developed based on the biological neural networks in the human brain to function like human brain neural networks (Kocadayı, Erkaymaz, ve Uzun, 2017). Neurons (process elements) are the basics of artificial neural networks. Neurons have 5 basic functions: inputs, 1, x2, …, xn): It is the layer created by the user with the samples in the data set. Weight (w1, w2, ... , wn): It shows how much of the input data would reach the output. For example; w1 weight shows how much the x1 input would affect the output. The values of the weights can be changeable, which doesn’t mean that the inputs are important or unimportant.” The use of ANNs of Alikhan for predictive modeling, wherein the ANNs involve applying weights to inputs as in Çelik, reads on the claimed “producing weighted impact functions by applying, to the generated impact functions, weights.” The specifying of weights by experts in Alikhan reads on the claimed “weights determined by the multiple substantive departments.”
“Calculating a combined enterprise impact attributed to the at least one regulation by combining the weighted impact functions via one or more machine learning algorithms, wherein calculating the combined enterprise impact via one or more machine learning algorithms comprises implementing at least one neural model comprising 
    PNG
    media_image1.png
    10
    226
    media_image1.png
    Greyscale
, wherein fi(x) defines a negative impact associated with target entity i, xi represents a set of decision variables of target entity i, k corresponds to financial components and non-financial components, and w refers to non-negative weights.” Williams teaches, in para. [0082], “Based on inputted level-of-impact parameters 1010 and historical change-event data, estimated level-of-impact summary data 1080 results. The summary data may include total effort 1090, defined in terms of man-hours; total cost 1100, defined in terms of dollars; estimated duration of the change-event 1110, defined in terms of days or the like, and any other estimated level-of-impact data.” The determining of summary data for business change events in Williams reads on the claimed “calculating a combined enterprise impact attributed to the at least one regulation.” Çelik teaches, in Sec. 2.4, “Machine Learning Algorithms.” Çelik 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
” and “Inputs and weight values are multiplied. The calculated values are added to each other.” The use of the summation function in Çelik reads on the claimed “combining the weighted impact functions via one or more machine learning algorithms, wherein calculating the combined enterprise impact via one or more machine learning algorithms comprises implementing at least one neural model comprising 
    PNG
    media_image1.png
    10
    226
    media_image1.png
    Greyscale
.” The impacts on the business teams in Williams read on the claimed “wherein fi(x) defines a negative impact associated with target entity i,” and statistical model parameters in Williams read on the claimed “xi represents a set of decision variables of target entity i” and “k corresponds to financial components and non-financial components.” The weights in Çelik read on the claimed “w refers to non-negative weights.”
“Determining a single collaborative enterprise policy for complying with the at least one regulation based at least in part on the combined enterprise impact.” Alikhan teaches, in para. [0115], “The model may comprise linking at least one of the mitigation actions to at least one of the negative performance factors. The positive performance factors may comprise mitigation actions which may be used to at least partially offset the negative performance factors in regard to financial impact of the negative performance factors on the business initiative. The mitigation actions may be prioritized based, at least partially, upon to financial impact of the mitigation actions on the business initiative.” Determining, for a business initiative, a mitigation action for offsetting multiple negative performance factors, in Alikhan, reads on the claimed “determining a single collaborative 
“Outputting the collaborative enterprise policy to the multiple substantive departments within the enterprise.” Alikhan teaches, in para. [0116], “providing the modeled performance factors in a report to a user, where the report identifies the negative performance factors, and identifies the positive performance factors which may be used to at least partially offset the negative performance factors.” Providing reports to users about performance factors in Alikhan reads on the claimed “outputting the collaborative enterprise policy to the multiple substantive departments within the enterprise.”
“Automatically training at least a portion of the one or more machine learning algorithms based at least in part on the collaborative enterprise policy, wherein said training comprises updating at least a portion of the non-negative weights.” As explained above, Alikhan and Çelik teach neural network elements that read on the claimed “machine learning algorithms,” Alikhan teaches mitigation actions of positive performance factors that read on the claimed “collaborative enterprise policy,” and Çelik teaches weights that read on the claimed “non-negative weights.” Alikhan also teaches, in its abstract, “A method including, for a set of historical and/or ongoing business initiatives, determining key negative and positive performance factors by a computer from a structured taxonomy of negative and positive performance factors stored in a memory; modeling at least one of the performance factors for the ongoing business initiative or a new business initiative at at least one level of the hierarchical taxonomy.” The process of new or existing business initiatives becoming ongoing or historical business initiatives for future cycles of the process, in Alikhan, reads on the claimed “automatically training at least a portion of the one or more machine learning 
“Updating the weighted impact functions based at least in part on feedback related to the collaborative enterprise policy from one or more of the multiple substantive departments within the enterprise.” Alikhan teaches, in para. [0041], “observed factors, and their relative impact on any gap observed between the actual and target performance metrics, may be captured periodically from subject matter experts (SMEs) and used to continuously improve the performance factor likelihood and impact models.” Alikhan teaches, in para. [0054], “An initial taxonomy can continue to be refined over time to reflect new and changing categories of risk factors, as long as the historical data set of observations is mapped onto the updated taxonomy.” Alikhan teaches, in para. [0060], “Risk status is included in reporting and is tracked over time. That is, on a regular basis, previously reported risks are reviewed by relevant stake holders—which risks are resolved and how, which risks remain influential and what has been/could be done to address the risks. As a result, best practices and lessons learned for addressing specific risks are systematically culled, providing various business benefits such as guiding mitigation planning. Additionally, the impact 
Alikhan describes, in its abstract, “management of a business initiative” and “modeling,” similar to the claimed invention and to Williams. Çelik describes, in its abstract, “Machine Learning Methods” and “Applications,” similar to the claimed invention and to Williams. Further, both Alikhan and Çelik teach the involvement of artificial neural networks in their processes .
Claims 2, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Alikhan, further in view of Çelik, further in view of U.S. Pat. App. Pub. No. 2013/0124265 A1 to Whitehair et al. (“Whitehair”), and further in view of Friel, Nial. "Bayesian inference for Gibbs random fields using composite likelihoods." Proceedings of the 2012 Winter Simulation Conference (WSC). IEEE, 2012. (“Friel”).
Regarding claim 2, the combination of Williams, Alikhan, and Çelik teaches the following limitations:
“The computer-implemented method of claim 1, wherein said generating the impact functions comprises” “estimating one or more impact functions.” Williams teaches, in para. [0045], “embodiments herein disclosed provide for identifying probable impacted business parameters, such as business applications, business teams/organizations or the like, at the onset of a business change-event, such as a business project, initiation of product/service offering or the like. A predefined statistical model is implemented to analyze historical data and architecture blueprints to determine probable impacted business parameters.” The implementing of predefined statistical models in Williams reads on the claimed “generating the impact functions,” and the probable nature of the 
Whitehair teaches limitations below of claim 2 that do not appear to be explicitly taught in their entirety by the combination of Williams, Alikhan, and Çelik:
The claimed “estimating” includes “iteratively estimating.” As explained above, the combination of Williams, Alikhan, and Çelik already teaches elements that read on the claimed “estimating.” Whitehair teaches, in para. [0123], “a single ‘terminal’ objective may be achieved as a solution that is optimal to given resources and constraints, and then the overall global enterprise optimization system/method may be iterated (as indicated in FIG. 1 (0104)) with modifications to resources, constraints, and/or objectives to achieve other desirable (and possibly more optimal) solutions to the overall enterprise system/process. Thus, the present invention specifically anticipates that the system/method presented herein may be utilized in an interactive and iterative manner to ‘probe’ and analyze a wide variety of optimal solutions for a given enterprise system/process.” The iterating of steps involving generating models in Whitehair reads on the claimed “iteratively estimating.”
Whitehair teaches optimizing systems and processes of large enterprises, similar to the claimed invention and to the combination of Williams, Alikhan, and Çelik. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the predefined statistical modelling and determining of impacted business parameters processing of the combination of Williams, Alikhan, and Çelik, to run iteratively as taught by Whitehair, as a means for achieving other desirable (and possibly more 
Friel teaches limitations below of claim 2 that do not appear to be explicitly taught in their entirety by the combination of Williams, Alikhan, Çelik, and Whitehair:
The claimed “estimating” includes “using one or more Gibbs random fields.” Friel teaches, in its introduction on p. 316, “Gibbs random fields play an important and varied role in statistics. The autologistic model is used to model the spatial distribution of binary random variables defined on a lattice or grid (Besag 1974). The exponential random graph model or p* model is arguably the most popular statistical model in social network analysis (Robins et al. 2007). Other application areas include biology, ecology and physics.”
Friel teaches statistical analyses, similar to the claimed invention and to the combination of Williams, Alikhan, Çelik, and Whitehair. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the statistical modelling and analyses of the combination of Williams, Alikhan, Çelik, and Whitehair, to involve use of Gibbs random fields as taught by Friel, because Gibbs random fields are commonly used for modelling and are important when dealing with statistics, as taught by Friel (see abstract).
Regarding claim 8, the combination of Williams, Alikhan, and Çelik teaches the following limitations:
“The computer-implemented method of claim 1, wherein the weights are determined by the multiple target entities via” “estimating one or more weights.” Alikhan teaches, in para. [0104], “Regression methods updated with expert-specified weights to link performance factors to financial performance.” The specifying of weights by experts in Alikhan reads on the claimed “weights determined by the multiple target entities.” The specifying of the weights involves 
Whitehair teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by the combination of Williams, Alikhan, and Çelik:
The claimed “estimating” includes “iteratively estimating.” Whitehair teaches, in para. [0123], “a single ‘terminal’ objective may be achieved as a solution that is optimal to given resources and constraints, and then the overall global enterprise optimization system/method may be iterated (as indicated in FIG. 1 (0104)) with modifications to resources, constraints, and/or objectives to achieve other desirable (and possibly more optimal) solutions to the overall enterprise system/process. Thus, the present invention specifically anticipates that the system/method presented herein may be utilized in an interactive and iterative manner to ‘probe’ and analyze a wide variety of optimal solutions for a given enterprise system/process.” The iterating of steps involving generating models in Whitehair reads on the claimed “iteratively” aspect.
Whitehair teaches optimizing systems and processes of large enterprises, similar to the claimed invention and the combination of Williams, Alikhan, and Çelik. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the predefined statistical modelling and determining of impacted business parameters processing of the combination of Williams, Alikhan, and Çelik, to run iteratively as taught by Whitehair, as a means for achieving other desirable (and possibly more optimal) solutions to overall enterprise systems and processes, as taught by Whitehair (see para. [0123]).
Friel teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by the combination of Williams, Alikhan, Çelik, and Whitehair:
The claimed “estimating” includes “using one or more Gibbs random fields.” Friel teaches, in its introduction on p. 316, “Gibbs random fields play an important and varied role in statistics. The autologistic model is used to model the spatial distribution of binary random variables defined on a lattice or grid (Besag 1974). The exponential random graph model or p* model is arguably the most popular statistical model in social network analysis (Robins et al. 2007). Other application areas include biology, ecology and physics.”
Friel teaches statistical analyses, similar to the claimed invention and the combination of Williams, Alikhan, Çelik, and Whitehair. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the statistical modelling and analyses of the combination of Williams, Alikhan, Çelik, and Whitehair, to involve use of Gibbs random fields as taught by Friel, because Gibbs random fields are commonly used for modelling and are important when dealing with statistics, as taught by Friel (see abstract).
Regarding claim 13, while the claim is of different scope relative to claim 2, the claim recites limitations similar to the limitations recited by claim 2. As such, the rationales applied in the rejection of claim 2 under 35 USC 103, based on the combination of Williams, Alikhan, Çelik, Whitehair, and Friel, also apply to this rejection of claim 13.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Alikhan, further in view of Çelik, and further in view of U.S. Pat. App. Pub. No. 2016/0092807 A1 to Fernandes Cavalcante et al. (“Fernandes Cavalcante”).
Regarding claim 3, the combination of Williams, Alikhan, and Çelik teaches the following limitations:
“The computer-implemented method of claim 1, wherein said generating the impact functions comprises implementing one or more” “processing techniques.” Williams teaches, in para. [0045], “a predefined statistical model is implemented.” 
Fernandes Cavalcante teaches limitations below of claim 2 that do not appear to be explicitly taught in their entirety by the combination of Williams, Alikhan, and Çelik:
The claimed “processing techniques” include “natural language processing techniques.” Fernandes Cavalcante teaches, in para. [0035], “Step 510 includes validating a response to the question, for example, using natural language processing (NLP) and business intelligence (BI) techniques.” Fernandes Cavalcante teaches, in para. [0036], “Referring to step 516, the elaboration step can be carried out using NLP techniques along with methods of artificial intelligence.” Fernandes Cavalcante teaches, in para. [0037], “Step 606 includes normalizing (using, for example, NLP techniques) activities and tasks related to a given pain point and querying the user (that is, the employee as noted in step 602) to confirm or correct the normalization.”
Fernandes Cavalcante teaches, in its abstract, detecting and resolving pain points of enterprises, similar to the claimed invention and to the combination of Williams, Alikhan, and Çelik. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processing steps performed by the combination of Williams, Alikhan, and Çelik, to include the natural language processing of Fernandes Cavalcante, for reading and analyzing input data to enhance its usefulness, as taught by Fernandes Cavalcante (see paras. [0036], [0037], and [0041]). Note, for example, the “text inputs” described in paras. [0079], [0080], and [0081] of Williams.
Regarding claim 14, while the claim is of different scope relative to claim 3, the claim recites limitations similar to the limitations recited by claim 3. As such, the rationales applied in the rejection of claim 3 under 35 USC 103, in view of the combination of Williams, Alikhan, Çelik, and Fernandes Cavalcante, also apply to this rejection of claim 14.
s 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Alikhan, further in view of Çelik, and further in view of U.S. Pat. App. Pub. No. 2017/0124579 A1 to Crabtree et al. (“Crabtree”).
	Regarding claim 6, Crabtree teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Williams, Alikhan, and Çelik:
“The computer-implemented method of claim 1, wherein said generating the impact functions comprises implementing one or more deep learning techniques.” As explained above, the combination of Williams, Alikhan, and Çelik teaches elements that read on the claimed “generating the impact functions.” Crabtree teaches, in para. [0036], “pre-existing deep learning routines including numeric analysis libraries 253, and information theory statistics engine 254 may also be used.” The use of deep learning techniques in Crabtree reads on the claimed “implementing one or more deep learning techniques.”
	Crabtree teaches risk analysis for corporate entities (see para. [0036]) similar to the claimed invention and the combination of Williams, Alikhan, and Çelik. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the analyses and processes associated with modeling in the combination of Williams, Alikhan, and Çelik, to include the use of deep learning techniques as in Crabtree, to present as many probably outcomes as possible such that the most accurately informed decision on whether to continue with the venture and if so, how to best proceed under various possible circumstances to assure the least loss and a profitable outcome, as taught by Crabtree (see para. [0036]).
	Regarding claim 17, while the claim is of different scope relative to claim 6, the claim recites limitations similar to the limitations recited by claim 6. As such, the rationales applied in the rejection of claim 6 under 35 USC 103, in view of the combination of Williams, Alikhan, Çelik, and Crabtree, also apply to this rejection of claim 17.
s 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Alikhan, further in view of Çelik, and further in view of Whitehair.
Regarding claim 7, the combination of Williams, Alikhan, and Çelik teaches the following limitations:
“The computer-implemented method of claim 1, wherein said determining a single collaborative enterprise policy comprises carrying out” “of (i) said generating, (ii) said producing, and (iii) said calculating.” As explained above (see, e.g., the rejection of claim 1), the combination of Williams, Alikhan, and Çelik teaches aspects that read on the claimed “determining a single collaborative enterprise policy,” “generating,” “producing,” and “calculating.”
Whitehair teaches limitations below of claim 7 that do not appear to be explicitly taught in their entirety by the combination of Williams, Alikhan, and Çelik:
The claimed “carrying out” includes “carrying out multiple iterations.” Whitehair teaches, in para. [0123], “a single ‘terminal’ objective may be achieved as a solution that is optimal to given resources and constraints, and then the overall global enterprise optimization system/method may be iterated (as indicated in FIG. 1 (0104)) with modifications to resources, constraints, and/or objectives to achieve other desirable (and possibly more optimal) solutions to the overall enterprise system/process. Thus, the present invention specifically anticipates that the system/method presented herein may be utilized in an interactive and iterative manner to ‘probe’ and analyze a wide variety of optimal solutions for a given enterprise system/process.” The iterating of steps involving generating models in Whitehair reads on the claimed “carrying out multiple iterations.”
Whitehair teaches optimizing systems and processes of large enterprises, similar to the claimed invention and to the combination of Williams, Alikhan, and Çelik. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed 
Regarding claim 18, while the claim is of different scope relative to claim 7, the claim recites limitations similar to the limitations recited by claim 7. As such, the rationales applied in the rejection of claim 7 under 35 USC 103, in view of the combination of Williams, Alikhan, Çelik, and Whitehair, also apply to this rejection of claim 18.

Response to Arguments
In view of the amendments to the claims, the applicant’s remarks on p. 10 of the Amendment/Response, and comments outlined in the Interview Summary of 29 October 2021, the rejection of claims 1-11, 19, and 20 under 35 USC 101 have been reconsidered and withdrawn. The rejection of claims 12-18 under 35 USC 101, however, are being maintained for at least the reasons specified in the 35 USC 101 section above.
The applicant’s arguments with respect to the previous 35 USC 103 rejections of the claims, as set forth on pp. 11-15 of the Amendment/Response, have been considered, but the arguments are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For example, the newly cited Alikhan and Çelik references are included in the grounds of rejection as teaching the language added to the independent claims, in combination with the previously cited Williams references and others.



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2001/0041995 A1 to Eder describes evaluating the probable impact of user-specified or system generated changes in business value drivers on the other value drivers, the elements of value, the real options, the financial performance and the future value of a commercial enterprise. (See abstract.)
U.S. Pat. App. Pub. No. 2010/0049564 A1 to Lewis et al. describes automated real-time impact assessment. (See abstract.)
Smith, Kate A., and Jatinder ND Gupta. "Neural networks in business: techniques and applications for the operations researcher." Computers & Operations Research 27.11-12 (2000): 1023-1044.
Sze, Vivienne, et al. "Efficient processing of deep neural networks: A tutorial and survey." Proceedings of the IEEE 105.12 (2017): 2295-2329.
Inzaugarat, Euge. “Understanding Neural Networks: What, How and Why?” Towards Data Science (2018). Last accessed on 29 January 2022 at https://towardsdatascience.com/understanding-neural-networks-what-how-and-why-18ec703ebd31.
Ognjanovski, Gavril. “Everything you need to know about Neural Networks and Backpropagation--Machine Learning Easy and Fun.” Towards Data Science (2019). Last accessed on 29 January 2022 at https://towardsdatascience.com/everything-you-need-to-know-about-neural-networks-and-backpropagation-machine-learning-made-easy-e5285bc2be3a. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624